Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR §1.114
2.	A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on July 6, 2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated March 10, 2022 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on July 6, 2022 has been entered.  Claims 2, 9, and 16 were cancelled by applicant.  Claims 1, 3, 8, 10, 15, and 17 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
5.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 15 and 17), a machine (claims 1 and 3), and a manufacture (claims 8 and 10); where the machine and the manufacture are substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03). 

Step 2A, Prong 1
6.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
providing a near-real-time view of a repair estimate record to a [[client device]], the repair estimate record having one or more fields, 
receiving… a data entry input entered by a user to be applied to one of the fields of the repair estimate record, 
selecting, in near real time, one or more compliance rules related to the one of the fields responsive to receiving the data entry input by applying an identity of the one of the fields of the repair estimate record as an input to a [[trained machine learning model]], 
wherein the [[trained machine learning model]] provides the one or more compliance rules as outputs responsive to the input, 
determining, in near real time, whether the data entry input is valid based on the selected one or more compliance rules, 
when the data entry input is determined not to be valid: notifying the [[client device]] of a compliance error, in near real time; and
allowing the user to override the compliance error by using the data entry input determined not to be valid.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, developing an estimate for vehicle repairs) and/or mental processes. 

Step 2A, Prong 2
7.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g., a hardware processor, a non-transitory machine-readable medium, a client device, and a trained machine learning model). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
	Additionally, claim 1 recites the limitation, “training a machine learning model by applying identities of the fields, and valid values for each of the fields, as inputs to the machine learning model.” This limitation simply recites a process step for training a machine learning model with certain inputs. However, claim 1 does not provide substantial detail regarding how the training process is conducted. Therefore, this limitation amount to no more than simply applying a generic machine learning algorithm to implement the abstract idea on a computer. In other words, simply applying machine learning technology to perform an abstract idea, without providing substantial detail regarding how the machine learning processes are performed, does not amount to an improvement in machine learning technology or any other technological field.
	Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 1 also recites the following limitations:
modifying the view of the repair estimate record to indicate the data entry input is not valid,
modifying the view of the repair estimate record to indicate data entry inputs that are valid for the one of the fields, and
providing the modified view to the client device.
	These limitations merely state that the system outputs or displays information regarding the validity of the data inputs to the user. These limitations amount to no more than merely outputting/displaying data which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
8.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements (e.g., a hardware processor, a non-transitory machine-readable medium, a client device, and a trained machine learning model), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 50-59). 
	Additionally, the following limitations identified above as insignificant extra-solution activity (merely outputting/displaying data) have been revaluated in Step 2B:
modifying the view of the repair estimate record to indicate the data entry input is not valid,
modifying the view of the repair estimate record to indicate data entry inputs that are valid for the one of the fields, and
providing the modified view to the client device.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of merely outputting/displaying data to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
9.	Independent claims 8 and 15 are similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 8 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 8 and 1 is that claim 8 is drafted as a non-transitory computer-readable storage medium rather than as a system. Similarly, as described above regarding claim 1, claim 8 recites generic computer components (e.g. a non-transitory computer-readable storage medium, a hardware processor, a client device, and a trained machine learning model) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 8, claim 8 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).
	Claim 15 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 15 and 1 is that claim 15 is drafted as a method rather than as a system. Similarly, as described above regarding claim 1, claim 15 recites generic computer components (e.g. a server computer, a client device, and a trained machine learning model) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 15, claim 15 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
10.	Dependent claims 3, 10, and 17 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claims 3, 10, and 17 simply refine the abstract idea because they recite process steps (e.g., entering data when the input is determined to be valid) that fall under the category of organizing human activity as described above regarding claim 1. 
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).


Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Littooy (U.S. Pre-Grant Publication No. 20120296774) in view of Goodman (U.S. Patent No. 7254569), Palmer (U.S. Patent No. 7890865), and Lee (U.S. Patent No. 6535883).

Claim 1
	Regarding claim 1, Littooy teaches:
A system, comprising: a hardware processor; and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform a method comprising (See at least Paragraphs 142-145: Describes a computer system comprising a hardware processor and a memory for storing instructions):
providing a near-real-time view of a repair estimate record to a client device, the repair estimate record having one or more fields (See at least the Abstract: Describes a system for performing a compliance check during vehicle repair estimates. The compliance check may be performed in real time [See Paragraph 61]. Additionally, the compliance check may be performed on a hand-held computing device [See Paragraph 59]),
receiving, from the client device, a data entry input entered by a user to be applied to one of the fields of the repair estimate record (See at least Paragraphs 67-69: An estimator may prepare an estimate and enter it into his or her local estimate compliance system. The compliance check may be completed line by line as data is entered into the estimate application),
selecting, in near real time, one or more compliance rules related to the one of the fields responsive to receiving the data entry input (See at least Paragraph 68: One or more rule sets are provided by the carrier or other third party to the local estimator against which the estimate can be audited. The rules are gathered after the estimate is prepared [See Figure 4]. Examiner’s Note: Littooy does not explicitly teach that the one or more rule sets are selected by utilizing a trained machine learning model. However, Goodman does teach this limitation as described below)
determining, in near real time, whether the data entry input is valid based on the selected one or more compliance rules (See at least Paragraphs 68 and 69: The compliance check may be performed line-by-line as the data is entered into the estimate application. Therefore, errors, noncompliance or other issues can be flagged as the estimator is entering the data. The compliance check is performed based on the previously determined rule set),
when the data entry input is determined not to be valid: notifying the client device of a compliance error, in near real time (See at least Paragraphs 69 and 70: Errors, noncompliance or other issues can be flagged as the estimator is entering the data. Additionally, textual, graphic, and other indicators can be provided to the estimator to keep track of compliance values as the estimate is prepared [i.e., the compliance system is notified of noncompliance via the indicators]),
modifying the view of the repair estimate record to indicate the data entry input is not valid (See at least Paragraphs 69 and 70: Textual, graphic, and other indicators can be provided to the estimator to keep track of compliance values as the estimate is prepared), and
providing the modified view to the client device (See at least Paragraph 70: The flags and/or the textual/graphic indicators are presented to the user as they enter data).

	Regarding Claim 1, Littooy does not explicitly teach, but Goodman, however, does teach:
training a machine learning model by applying identities of the fields, and valid values for each of the fields, as inputs to the machine learning model (See at least Col. 16, Lines 25-40: Describes a system for applying machine learning to a process for filling in form fields. The machine learning model may receive various data as an input. For example, the machine learning model may receive information regarding what data is entered into at least one respective form field [i.e. valid values for each of the fields] and features of the respective form fields [i.e. identities of the fields]);
applying an identity of the one of the fields of the repair estimate record as an input to a trained machine learning model, wherein the trained machine learning model provides the one or more compliance rules as outputs responsive to the input (See at least Col. 16, Lines 25-50: The machine learning model may be employed to learn the correlations between the data entries and the correct form field such that when a new page or a previous page is revisited, the method can know what data to enter into which fields [i.e., the machine learning model determines rules regarding how data should be filled into a particular form]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Littooy and Goodman in order to provide accurate training data for use in machine learning models (Goodman: Col. 1, Line 54 - Col. 2, Line 35). Additionally, utilizing machine learning technology helps identify the proper rules/procedures for inputting data into standardized form (Goodman: See at least the Abstract).

	Regarding Claim 1, the combination of Littooy and Goodman does not explicitly teach, but Palmer, however, does teach:
modifying the view of the repair estimate record to indicate data entry inputs that are valid for the one of the fields (See at least Col. 6, Lines 1-20: Describes a system for determining when and how to display non-modal messages relating to user input portions of a graphical user interface. If an invalid input is detected, the interface may prompt the user to enter a specific range of valid inputs [See Fig. 2]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Littooy, Goodman, and Palmer in order to provide non-modal messages relating to user input portions of a GUI at the appropriate time and location that remain displayed for an adequate amount of time for the user to act upon the message information. Additionally, this provides more user-friendly error and/or guidance messages that allow for expedited user entry/re-entry of valid information without requiring manual adjustment of the focus of the GUI (Palmer: Col. 2, Lines 9-18).

	Regarding Claim 1, the combination of Littooy, Goodman, and Palmer does not explicitly teach, but Lee, however, does teach:
allowing the user to override the compliance error by using the data entry input determined not to be valid (See at Least Col. 8, Lines 19-35: Describes a system for creating "validation rules" for data entry. The user may select an "override field" which, when selected, allows the form to be transmitted even if the data entered into the selected field failed the associated validation rule [i.e., the user may override the established rule, and the invalid data entry may be used]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Littooy, Goodman, Palmer, and Lee in order to allow the user to implement validation rules as a rule of thumb rather than a strict rule. Doing so prompts the user to double-check the data. However, if the data is correct, even if it is atypical data, the user is allowed to override the validation rule and transmit the data (Lee: Col. 8, Lines 19-35).

Claim 3
	Regarding Claim 3, the combination of Littooy and Goodman does not explicitly teach, but Palmer, however, does teach:
when the data entry input is determined to be valid, entering the data entry input into the one of the fields (See at least Col. 6, Lines 1-20: If the user input data is determined to be valid, then the process associated with and/or supported by the user input portion is allowed to continue in some manner [i.e., the data entry input is entered into the form field]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Littooy, Goodman, and Palmer in order to expedite the entry of user data by automatically verifying the validity of input data before allowing the input data to be entered into the form.

Claim 8
	Regarding Claim 8, Littooy teaches:
A non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine-readable storage medium comprising instructions to cause the hardware processor to perform a method comprising (See at least Paragraphs 142-145: Describes a computer system comprising a hardware processor and a memory for storing instructions): SMRH:4841-5916-9467.2-- 31 --PATENT Docket No. MITCH-APD-00020 (13CN-315360) 
providing a near-real-time view of a repair estimate record to a client device, the repair estimate record having one or more fields (See at least the Abstract: Describes a system for performing a compliance check during vehicle repair estimates. The compliance check may be performed in real time [See Paragraph 61]. Additionally, the compliance check may be performed on a hand-held computing device [See Paragraph 59]),
receiving, from the client device, a data entry input to be applied to one of the fields of the repair estimate record (See at least Paragraphs 67-69: An estimator may prepare an estimate and enter it into his or her local estimate compliance system. The compliance check may be completed line by line as data is entered into the estimate application),
selecting, in near real time, one or more compliance rules related to the one of the fields responsive to receiving the data entry input (See at least Paragraph 68: One or more rule sets are provided by the carrier or other third party to the local estimator against which the estimate can be audited. The rules are gathered after the estimate is prepared [See Figure 4]. Examiner’s Note: Littooy does not explicitly teach that the one or more rule sets are selected by utilizing a trained machine learning model. However, Goodman does teach this limitation as described below)
determining, in near real time, whether the data entry input is valid based on the selected one or more compliance rules (See at least Paragraphs 68 and 69: The compliance check may be performed line-by-line as the data is entered into the estimate application. Therefore, errors, noncompliance or other issues can be flagged as the estimator is entering the data. The compliance check is performed based on the previously determined rule set),
when the data entry input is determined not to be valid: notifying the client device of a compliance error, in near real time (See at least Paragraphs 69 and 70: Errors, noncompliance or other issues can be flagged as the estimator is entering the data. Additionally, textual, graphic, and other indicators can be provided to the estimator to keep track of compliance values as the estimate is prepared [i.e., the compliance system is notified of noncompliance via the indicators]),
modifying the view of the repair estimate record to indicate the data entry input is not valid (See at least Paragraphs 69 and 70: Textual, graphic, and other indicators can be provided to the estimator to keep track of compliance values as the estimate is prepared), and
providing the modified view to the client device (See at least Paragraph 70: The flags and/or the textual/graphic indicators are presented to the user as they enter data).

	Regarding Claim 8, Littooy does not explicitly teach, but Goodman, however, does teach:
training a machine learning model by applying identities of the fields, and valid values for each of the fields, as inputs to the machine learning model (See at least Col. 16, Lines 25-40: Describes a system for applying machine learning to a process for filling in form fields. The machine learning model may receive various data as an input. For example, the machine learning model may receive information regarding what data is entered into at least one respective form field [i.e. valid values for each of the fields] and features of the respective form fields [i.e. identities of the fields]);
applying an identity of the one of the fields of the repair estimate record as an input to a trained machine learning model, wherein the trained machine learning model provides the one or more compliance rules as outputs responsive to the input (See at least Col. 16, Lines 25-50: The machine learning model may be employed to learn the correlations between the data entries and the correct form field such that when a new page or a previous page is revisited, the method can know what data to enter into which fields [i.e., the machine learning model determines rules regarding how data should be filled into a particular form]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Littooy and Goodman in order to provide accurate training data for use in machine learning models (Goodman: Col. 1, Line 54 - Col. 2, Line 35). Additionally, utilizing machine learning technology helps identify the proper rules/procedures for inputting data into standardized form (Goodman: See at least the Abstract).

	Regarding Claim 8, the combination of Littooy and Goodman does not explicitly teach, but Palmer, however, does teach:
modifying the view of the repair estimate record to indicate data entry inputs that are valid for the one of the fields (See at least Col. 6, Lines 1-20: Describes a system for determining when and how to display non-modal messages relating to user input portions of a graphical user interface. If an invalid input is detected, the interface may prompt the user to enter a specific range of valid inputs [See Fig. 2]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Littooy, Goodman, and Palmer in order to provide non-modal messages relating to user input portions of a GUI at the appropriate time and location that remain displayed for an adequate amount of time for the user to act upon the message information. Additionally, this provides more user-friendly error and/or guidance messages that allow for expedited user entry/re-entry of valid information without requiring manual adjustment of the focus of the GUI (Palmer: Col. 2, Lines 9-18).

	Regarding Claim 8, the combination of Littooy, Goodman, and Palmer does not explicitly teach, but Lee, however, does teach:
allowing the user to override the compliance error by using the data entry input determined not to be valid (See at Least Col. 8, Lines 19-35: Describes a system for creating "validation rules" for data entry. The user may select an "override field" which, when selected, allows the form to be transmitted even if the data entered into the selected field failed the associated validation rule [i.e., the user may override the established rule, and the invalid data entry may be used]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Littooy, Goodman, Palmer, and Lee in order to allow the user to implement validation rules as a rule of thumb rather than a strict rule. Doing so prompts the user to double-check the data. However, if the data is correct, even if it is atypical data, the user is allowed to override the validation rule and transmit the data (Lee: Col. 8, Lines 19-35).

Claim 10
	Regarding Claim 10, the combination of Littooy and Goodman does not explicitly teach, but Palmer, however, does teach:
when the data entry input is determined to be valid, entering the data entry input into the one of the fields (See at least Col. 6, Lines 1-20: If the user input data is determined to be valid, then the process associated with and/or supported by the user input portion is allowed to continue in some manner [i.e., the data entry input is entered into the form field]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Littooy, Goodman, and Palmer in order to expedite the entry of user data by automatically verifying the validity of input data before allowing the input data to be entered into the form.

Claim 15
	Regarding Claim 15, Littooy teaches:
A near-real-time method implemented by a server computer, the method comprising: providing a near-real-time view of a repair estimate record to a client device, the repair estimate record having one or more fields (See at least the Abstract: Describes a system for performing a compliance check during vehicle repair estimates. The compliance check may be performed in real time [See Paragraph 61]. Additionally, the compliance check may be performed on a hand-held computing device [See Paragraph 59]); 
receiving, from the client device, a data entry input to be applied to one of the fields of the repair estimate record (See at least Paragraphs 67-69: An estimator may prepare an estimate and enter it into his or her local estimate compliance system. The compliance check may be completed line by line as data is entered into the estimate application),
selecting, in near real time, one or more compliance rules related to the one of the fields responsive to receiving the data entry input (See at least Paragraph 68: One or more rule sets are provided by the carrier or other third party to the local estimator against which the estimate can be audited. The rules are gathered after the estimate is prepared [See Figure 4]. Examiner’s Note: Littooy does not explicitly teach that the one or more rule sets are selected by utilizing a trained machine learning model. However, Goodman does teach this limitation as described below)
determining, in near real time, whether the data entry input is valid based on the selected one or more compliance rules (See at least Paragraphs 68 and 69: The compliance check may be performed line-by-line as the data is entered into the estimate application. Therefore, errors, noncompliance or other issues can be flagged as the estimator is entering the data. The compliance check is performed based on the previously determined rule set),
when the data entry input is determined not to be valid: notifying the client device of a compliance error, in near real time (See at least Paragraphs 69 and 70: Errors, noncompliance or other issues can be flagged as the estimator is entering the data. Additionally, textual, graphic, and other indicators can be provided to the estimator to keep track of compliance values as the estimate is prepared [i.e., the compliance system is notified of noncompliance via the indicators]),
modifying the view of the repair estimate record to indicate the data entry input is not valid (See at least Paragraphs 69 and 70: Textual, graphic, and other indicators can be provided to the estimator to keep track of compliance values as the estimate is prepared), and
providing the modified view to the client device (See at least Paragraph 70: The flags and/or the textual/graphic indicators are presented to the user as they enter data).

	Regarding Claim 15, Littooy does not explicitly teach, but Goodman, however, does teach:
training a machine learning model by applying identities of the fields, and valid values for each of the fields, as inputs to the machine learning model (See at least Col. 16, Lines 25-40: Describes a system for applying machine learning to a process for filling in form fields. The machine learning model may receive various data as an input. For example, the machine learning model may receive information regarding what data is entered into at least one respective form field [i.e. valid values for each of the fields] and features of the respective form fields [i.e. identities of the fields]);
applying an identity of the one of the fields of the repair estimate record as an input to a trained machine learning model, wherein the trained machine learning model provides the one or more compliance rules as outputs responsive to the input (See at least Col. 16, Lines 25-50: The machine learning model may be employed to learn the correlations between the data entries and the correct form field such that when a new page or a previous page is revisited, the method can know what data to enter into which fields [i.e., the machine learning model determines rules regarding how data should be filled into a particular form]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Littooy and Goodman in order to provide accurate training data for use in machine learning models (Goodman: Col. 1, Line 54 - Col. 2, Line 35). Additionally, utilizing machine learning technology helps identify the proper rules/procedures for inputting data into standardized form (Goodman: See at least the Abstract).

	Regarding Claim 15, the combination of Littooy and Goodman does not explicitly teach, but Palmer, however, does teach:
modifying the view of the repair estimate record to indicate data entry inputs that are valid for the one of the fields (See at least Col. 6, Lines 1-20: Describes a system for determining when and how to display non-modal messages relating to user input portions of a graphical user interface. If an invalid input is detected, the interface may prompt the user to enter a specific range of valid inputs [See Fig. 2]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Littooy, Goodman, and Palmer in order to provide non-modal messages relating to user input portions of a GUI at the appropriate time and location that remain displayed for an adequate amount of time for the user to act upon the message information. Additionally, this provides more user-friendly error and/or guidance messages that allow for expedited user entry/re-entry of valid information without requiring manual adjustment of the focus of the GUI (Palmer: Col. 2, Lines 9-18).

	Regarding Claim 15, the combination of Littooy, Goodman, and Palmer does not explicitly teach, but Lee, however, does teach:
allowing the user to override the compliance error by using the data entry input determined not to be valid (See at Least Col. 8, Lines 19-35: Describes a system for creating "validation rules" for data entry. The user may select an "override field" which, when selected, allows the form to be transmitted even if the data entered into the selected field failed the associated validation rule [i.e., the user may override the established rule, and the invalid data entry may be used]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Littooy, Goodman, Palmer, and Lee in order to allow the user to implement validation rules as a rule of thumb rather than a strict rule. Doing so prompts the user to double-check the data. However, if the data is correct, even if it is atypical data, the user is allowed to override the validation rule and transmit the data (Lee: Col. 8, Lines 19-35).

Claim 17
	Regarding Claim 17, the combination of Littooy and Goodman does not explicitly teach, but Palmer, however, does teach:
when the data entry input is determined to be valid, entering the data entry input into the one of the fields (See at least Col. 6, Lines 1-20: If the user input data is determined to be valid, then the process associated with and/or supported by the user input portion is allowed to continue in some manner [i.e., the data entry input is entered into the form field]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Littooy, Goodman, and Palmer in order to expedite the entry of user data by automatically verifying the validity of input data before allowing the input data to be entered into the form.

Response to Arguments
14.	Applicant’s arguments filed July 6, 2022 have been fully considered. 

Arguments Regarding 35 U.S.C. 101
15.	Applicant’s arguments (Amendment, Pgs. 7-11) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements. The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims. Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, on page 10 of their remarks, the applicant argues, “The Examiner asserts that the claims recite certain methods of organizing human activity. Office Action at page 3. Based at least on the above amendment, Applicant respectfully disagrees with the Examiner. For example, claim 1 now explicitly recites a the training of a machine learning model, as well as the use of the trained machine learning model.” Similarly, on pages 10 and 11 of their remarks, the applicant argues, “But Applicant's amended claims are similar, reciting a detailed process for training a machine learning model to select, in near real time, one or more compliance rules related to a field in a repair estimate record responsive to receiving a data entry input for that field.” The examiner respectfully disagrees. 
Specifically, the examiner notes that the claims do not recite a detailed process for training and utilizing the machine learning model. While the claims do utilize a trained machine learning model to select compliance rules regarding the entry of data into a repair estimate record, the processes for training and implementing the model are recited at a substantially high level of generality. The claims simply state that the model is trained using particular inputs (e.g., identities of the fields and valid values for each of the fields). However, the claims do not provide significant detail regarding how the model is trained or implemented. Therefore, such an implementation of machine learning technology amounts to no more than simply applying a generic machine learning algorithm to implement the abstract idea on a computer.
Therefore, for at least the reasons given above, the rejection under 35 U.S.C. 101 has been maintained.

Arguments Regarding 35 U.S.C. 102/103
16.	Applicant’s arguments regarding the prior art rejections are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments. 

Citation of Pertinent Prior Art
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aiken (U.S. Patent No. 6341359): Describes systems and methods of accepting data entry into a computer, and in particular to the use of intelligent components and text areas for diagnosing and correcting data entry errors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696